          Case 1:19-cv-11702-PGG Document 28
                                          27 Filed 08/10/20
                                                   08/07/20 Page 1 of 1
                                                                                   100 William Street, 6th Floor
                                                                                        New York, NY 10038
                                                                                             Tel 212-417-3700
                                                                                             Fax 212-417-3890
                                                                                 www.mobilizationforjustice.org




VIA ECF

August 7, 2020

Hon. Paul G. Gardephe
U.S. District Judge, S.D.N.Y.
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2204
New York, New York 10007


Re:    Stephens v. Borah, Goldstein, Altschuler, Nahins & Goidel, P.C.
       Case No. 1:19-cv-11702 (PGG)

Honorable Judge Gardephe:

        Mobilization for Justice, Inc. represents Plaintiff Eula Stephens in the above-captioned
matter. We are writing to request, on behalf of both parties, a brief adjournment of the telephone
conference currently scheduled for August 13, 2020 at 10:15 a.m. We respectfully ask that this
matter be adjourned for at least ten (10) days to give Plaintiff and Defendant’s newly-retained
counsel to discuss and prepare further for this conference. This is the second request to adjourn
this conference, the first of which was granted for Petitioner to transfer representation to its
current counsel. Both sides have consented to this request. We appreciate the Court’s time and
consideration.


Respectfully Submitted,
                                                                 The application is granted. The conference
Brenden Ross (9788)                                              scheduled for August 13, 2020 is adjourned
Senior Staff Attorney                                            to August 27, 2020 at 11:15 a.m.
Mobilization for Justice, Inc.
Attorneys for Plaintiff




                                                                 August 10, 2020
